UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6191



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUINCY DEMOND POWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-00-52)


Submitted:   April 17, 2003                 Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quincy Demond Powell, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quincy   Demond    Powell    appeals   the   district   court’s   order

denying his motions to proceed in forma pauperis and for discovery

under Fed. R. Crim. P. 16.       We have reviewed the record and find no

reversible error.      Accordingly, we deny leave to proceed in forma

pauperis in this court and dismiss on the reasoning of the district

court. See United States v. Powell, No. CR-00-52 (W.D. Va. Jan. 27,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                      2